         Case 17-10012-mkn          Doc 102      Entered 10/12/18 09:03:44        Page 1 of 2



1    Jennifer R. Bergh, Esq. (Bar No.: 14480)
     LAW OFFICES OF MICHELLE GHIDOTTI
2    8716 Spanish Ridge Ave. #115
     Las Vegas, Nevada 89148
3    Tel: (949) 427-2010
     Fax: (949) 427-2732
4    Email: Jbergh@ghidottilaw.com
5
     Attorneys for Creditor
6    Bridgecrest Credit Company, LLC

7
8                              UNITED STATES BANKRUPTCY COURT

9                          DISTRICT OF NEVADA – LAS VEGAS DIVISION

10
     In Re:                                               )   CASE NO.: 17-10012-mkn
11                                                        )
     Jonathan Paul Dedeaux                                )   CHAPTER 13
12
                                                          )
13            Debtors.                                    )   CERTIFICATE OF SERVICE
                                                          )
14                                                        )
15                                                        )
                                                          )
16                                                        )
                                                          )
17                                                        )
18                                                        )

19
                                      CERTIFICATE OF SERVICE
20
21            I am employed in the County of Orange, State of California. I am over the age of
22
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
23
     Santa Ana, CA 92705.
24
25            I am readily familiar with the business’s practice for collection and processing of

26   correspondence for mailing with the United States Postal Service; such correspondence would
27
     be deposited with the United States Postal Service the same day of deposit in the ordinary
28
     course of business.



                                                      1
                                       CERTIFICATE OF SERVICE
         Case 17-10012-mkn          Doc 102     Entered 10/12/18 09:03:44         Page 2 of 2



1    On October 12, 2018 I served the following documents described as:
2                   ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC
3                    STAY

4    on the interested parties in this action by placing a true and correct copy thereof in a sealed
5
     envelope addressed as follows:
6
     (Via United States Mail)
7    Debtor                                              Chapter 13 Trustee
     JONATHAN PAUL DEDEAUX                               RICK A. YARNALL
8
     3196 DEL TERRA AVE.                                 701 BRIDGER AVE., #820
9    HENDERSON, NV 89044                                 LAS VEGAS, NV 89101

10   Debtor’s Counsel
11   MARILYN A. CASTON
     NEVADA FAMILY LAW GROUP
12   10120 S. EASTERN AVE., STE. 140
     HENDERSON, NV 89052
13
14   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
     the United States Postal Service by placing them for collection and mailing on that date
15   following ordinary business practices.
16   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
17   Eastern District of California

18   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
19
20           Executed on October 12, 2018 at Santa Ana, California

21   /s / Krystle Miller
     Krystle Miller
22
23
24
25
26
27
28



                                                     2
                                      CERTIFICATE OF SERVICE
